Mr. Justice Scott
delivered the opinion of the court.
IN addition to the necessary formal matters, plaintiff in this case alleged that it was the owner in trust of certain *535lands comprising a large area situated in the county of Weld, and included within and subject to the bonded indebtedness of the Denver St. Vrain Municipal Irrigation District; that the Board of County Commissioners of Weld county pursuant to the statutes, made- a certain levy of taxes for the purpose of paying the interest upon the bonds of the district; that the levy was duly extended upon the assessment roll and tax lists of the defendant treasurer, and that the County Treasurer on or about January 1st, 1917, proceeded to collect such irrigation district bond fund taxes; that the plaintiff thereupon tendered to the defendant as County Treasurer and as ex-officio treasurer of the irrigation district, the amount of taxes due for general taxes, and the current expense and general fund portion of the irrigation district taxes, and at the same time tendered in 1917, to the treasurer in payment of the bond fund portion of the irrigation district taxes, levied for the purpose of paying the interest upon said district bonds, interest coupons, maturing in 1916, in which year the Board of County Commissioners had made the levy therefor, and plaintiff demanded that defendant receive the coupons as so much lawful money of the United States in payment of such taxes payable in 1917. Further, that the amount of coupons so tendered, did not exceed the amount of the district bond fund tax which plaintiff owed, and that, notwithstanding the tender and offer by plaintiff as aforesaid, defendant refused to accept the interest coupons maturing for the year 1916, for the payment of taxes payable, in 1917, but contended and claimed that under the statute he was obliged to receive only those interest coupons maturing within the year 1917, in payment of the irrigation district taxes levied in the year 1916, and payable January 1st, 1917.
Further, that there were no funds in the hands of the treasurer with which to pay the interest coupons in cash, and that interest and penalties were accumulating, because of the refusal of defendant to accept the same in payment of such taxes.
*536Pursuant to the prayer of the petition an alternate writ of mandamus was issued, directed to defendant who thereafter filed his answer, admitting all the allegations of the complaint or petition, and stating that defendant had refused to receive as payment of the bond fund taxes, coüpons due in the year 1916, for the reason that the levy made by the county commissioners in 1916, was made for the payment of interest coupons maturing and falling due in the year 1917, and that he had no authority to receive coupons in payment of taxes payable in 1917, other than coupons maturing and falling due in the year 1917.
The facts being admitted, no evidence was introduced, and the court entered judgment dismissing the case at the cost of the plaintiff.
Section 3460, Revised Statutes 1908, provide as follows:
“It will be the duty of the county treasurer of each county in which any irrigation district is located in whole or in part, to collect and receipt for taxes levied as herein provided in the same manner and at the same time, and on the same receipt as is required in the collection of taxes upon real estate for county purposes; provided, however, that such county treasurer shall receive in payment of the general fund tax, above mentioned, for the year in which said taxes were levied, warrants drawn against said general funds, the same as so much lawful money of the United States, if such warrant does not exceed the amount of the general fund tax which the person tendering the same owns (owes) ; provided, further, that such county treasurer shall receive in payment of the district bond fund taxes above mentioned for the year in which said taxes were levied, interest coupons or bonds of said irrigation district maturing within the year the same as so much lawful money of the United States, if such interest coupons or bonds do not exceed the amount of district bond funds tax which the person tendering the same owns (owes).”
It is admitted that the levy was made in 1916, and for the taxes for that year but payable in 1917. It is likewise agreed that the coupons tendered, matured in 1916,
*537The statute provides “that such County Treasurer shall receive in payment of the district taxes above mentioned for the year in which said taxes were levied.” The taxes in this case were in the year 1916, and for the tax of that year. The statute provides that coupons on bonds to' be so received shall be the “interest coupons or bonds of said irrigation district, maturing within the year.”
No other year is mentioned in the statute except the year in which the taxes were levied, hence it would do violence to the plain language of the state, in the ordinary and accepted meaning, to say that “maturing within the year” can apply to other coupons or bonds than those maturing within the year in which the tax was levied. Neither can there be any legitimate inference that this language can refer to any other year than the one in which the tax is levied. In fact the inference if any there should be must be to the contrary.
All taxes levied for any one year become due and payable on the first day of the succeeding year. Under the statute we are considering it is provided that interest on irrigation bonds shall be payable semi-annually on the first day of June, and December of each year.
Therefore coupons maturing in 1917, which the treasurer demanded, could not have matured on the first day of the year, when the tax became due. They were not an obligation due or on which payment could be demanded at that time. Nothing can be clearer under the language of the statute, than that in tendering coupons maturing in 1916, in payment of taxes levied in and for that year, the plaintiff met its requirements.
The policy of the law may or may not be a wise one, but it is for the court to construe its language as it finds it. The statute being explicit does not admit of interpretation beyond its express letter, and must be administered as we find it, and as was said in Clayton v. People, 53 Colo. 124, 123 Pac. 664, “it would be an act of judicial legislation to give to it any construction other than the plain meaning which the language indicates.”
*538If the law requires to be remedied, that is a question for the legislature.
The judgment is reversed with instruction to grant the peremptory writ of mandamus prayed in the petition.

En banc.